Citation Nr: 0612953	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a thoracic and lumbar 
spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for degenerative disc disease of the 
thoracic and lumber spine. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran appointed The American Legion as his service 
organization representative using VA Form 21-22 in September 
2003 and again in March 2004.  However, the transcript of an 
RO hearing in April 2004 showed that the veteran was 
represented by the State Veteran's Affairs Commission.  No 
revocation or new VA Form 21-22 appointing the State 
Veteran's Affairs Commission is in the file.  A copy of the 
hearing transcript was mailed to the Commission, but a copy 
of the October 2004 supplemental statement of the case was 
mailed to The American Legion.  Both the State Commission 
Representative and the National Appeals Representative of The 
American Legion filed statements as the accredited 
representative.  The veteran may designate only one 
representative at a time and must do so in writing.  
38 C.F.R. §§ 20.601, 20.602.  The RO should contact the 
veteran, obtain any revocations or new appointment forms, and 
ensure that copies of correspondence and adjudicative 
documents are forwarded to the appropriate authorized agent. 

In February 2004, the veteran's private neurosurgeon stated 
that the veteran's thoracic and lumbar pathology was causally 
related to his accident in the military in the early 1950's.  
However, the physician did not review the entire claims file 
that contains evidence of in-service examination and 
treatment relevant to the nature and severity of the injury. 
Despite numerous attempts, the RO was unable to obtain 
complete service medical records.  The claims file does 
contain unit sick call logs from September 1951 to June 1952, 
an April 1953 discharge physical examination report, requests 
for information to reconstruct medical data (N.O. Form 13055) 
from March 1994 and December 2003, a statement by the veteran 
received in March 2004, and the transcript of the veteran's 
testimony at an RO hearing in April 2004.  These military 
records and veteran statements describe the in-service 
examination and treatment the veteran received following his 
accident.  A medical assessment of the relationship, if any, 
between the veteran's accident and his current spinal disease 
should take into account the evidence of in-service 
examination and treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to ascertain his 
choice of service representative.  Assist 
the veteran in the execution of the 
appropriate written revocations and 
authorizations, if any.  Then, provide 
copies of correspondence and adjudicative 
documents to the appropriate authorized 
representative. 

2.  Schedule the veteran for a VA spine 
examination.  Request a medical opinion 
from an appropriate physician on the 
relationship, if any, between the 
veteran's in-service injury and his 
current spinal disease.  The examiner 
should state whether it is as likely as 
not (50 percent or greater probability) 
that the any current lumbar or thoracic 
spine pathology is related to any in-
service injury.  Provide the physician 
with the entire claims file.  Request 
that the physician note the review of the 
claims file in the examination report.  
The review should include all military 
records and the various statements 
relevant to the veteran's medical 
treatment and examination in service.

3.  Then, readjudicate the claim for 
service connection for degenerative disc 
disease of the thoracic and lumber spine.   
If the decision remains adverse to the 
veteran, provide the appellant and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

